Citation Nr: 0739785	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for deep vein thrombosis of the right leg 
and any other related conditions, to include a left eye 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to July 
1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDING OF FACT

The medical evidence of record does not show the veteran's 
deep vein thrombosis (DVT) of the right leg, and any other 
related conditions, are due to carelessness, negligence, lack 
of proper skill, or similar instance of fault on the part of 
VA in furnishing medical treatment, or that they are due to 
an event not reasonably foreseeable in furnishing the 
veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
DVT of the right leg and any other related conditions, to 
include a left eye condition, have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
September 2007.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA medical 
opinions were provided to the veteran in connection with his 
claims.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for deep 
vein thrombosis (DVT) of the right leg as well as other 
related conditions, to include a left eye condition, under 
the provisions of 38 U.S.C.A. § 1151, due to negligent care 
at a VA Medical Center (VAMC).  Specifically, the veteran 
states that he was not informed that he should regularly move 
his right leg after a May 2004 right knee operation and that 
as a result, he sustained a DVT of the right leg following a 
lengthy car-ride home from the VAMC.

A May 2004 VA Discharge Summary states that the veteran 
underwent an incisional biopsy of the right proximal tibial 
soft tissue mass.  The discharge instructions did not include 
statements regarding sitting for long periods of time or 
blood circulation.

Multiple May and June 2004 private medical reports stated 
that the veteran had a diagnosis of right leg DVT and 
decreased vision in the left eye.  The reports consistently 
stated that the DVT was a result of the May 2004 VA surgical 
operation.

A June 2004 private medical report stated that the veteran 
underwent an incisional biopsy at the VAMC in May 2004.  The 
private physician stated that the veteran "was discharge 
home with appropriate instructions and was to follow[-]up on 
June [7, 2004].  Unfortunately a day or so ago his leg began 
to become sore, and then the [veteran] developed substantial 
pain in the right calf."

An August 2004 VA medical opinion stated that the veteran's 
claims file had been reviewed.  After recounting the 
pertinent events, the VA physician stated that the veteran

indeed did have DVT related to his 
surgery.  This problem of the DVT was not 
caused by carelessness, negligence, lack 
of proper skill, and judgment and follow 
up in an environment furnishing hospital 
care.  Certainly the problems associated 
with treating patients 9 1/2 hours away are 
significant.  The bottom line is the DVT 
is related to the surgery he had in May 
in the [VAMC].

A March 2005 letter from a private physician stated that

[a]s the original surgery performed at 
[the VAMC] was not successful in removing 
the tumor, it was necessary for [the 
veteran] to seek medical care elsewhere.  
This has resulted in significant personal 
expense for the [veteran] and I think it 
would be very prudent for [VA] to help 
him financially to defray these expenses.

A June 2005 VA medical opinion recounting the pertinent 
events which resulted in the veteran's right leg DVT.  The VA 
physician stated that

[b]ased upon review of the medical 
records, it is my opinion that the 
treatment done in the pre-operative 
period in the Operating Room as well as 
the post-[operative] care in the hospital 
on the date of surgery was satisfactory.  
The surgical procedure was done with 
absolutely no evidence of negligence 
either in the operative decision process 
[or] the operative technique.  In 
addition, I think the [veteran] was 
safely discharged and I do not think the 
trip in itself caused his [DVT].  Rather, 
I think the [DVT] was a complication as 
is reasonably common in surgery involving 
the lower extremity especially with the 
utilization of a tourniquet and surgery 
in which the knee is involved.  In 
addition, I do not think after review of 
the operative note and the pathology that 
any further treatment was indicated.  
This [veteran] continued to be 
symptomatic throughout the Summer of 2004 
because of a defect that was present in 
his proximal tibia.  He did not [follow-
up] with the [VAMC] so that further 
treatment was not available from the 
[VAMC] because the [veteran] chose other 
avenues of treatment.  Certainly, the 
surgery that was done in October at [a 
private hospital] then filled the defect 
with the cement which improves this 
[veteran's] symptoms.  However, this 
certainly, in my opinion, would not have 
been indicated with the primary procedure 
but was certainly an acceptable 
alternative for treatment of the 
[veteran] at the time it was done in 
October of 2004.  After review of all the 
medical records, I do not see any 
indication of any negligence or any 
significant errors in judgment in the 
treatment of this [veteran].

The evidence of record shows that the veteran has current 
diagnoses of DVT of the right leg and a left eye condition.  
The evidence of record also shows that the veteran's DVT of 
the right leg was caused by a May 2004 VA surgical operation 
on his right knee.  However, the medical evidence of record 
does not show that this disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VAMC, nor was 
it caused by an event that was not reasonably foreseeable.

There are three pieces of medical evidence of record that 
provide insight into whether or not the veteran's right leg 
DVT was caused by some kind of deficiency by the VAMC.  These 
are the June 2004 private medical report, the August 2004 VA 
medical opinion, and the June 2005 VA medical opinion.  The 
June 2004 private medical report specifically stated that the 
VAMC gave the veteran "appropriate instructions" at the 
time of his discharge.  Both the August 2004 and June 2005 VA 
medical opinions stated that the VAMC was not deficient in 
their care of the veteran in any way.  The veteran submitted 
the March 2005 letter from a private physician as evidence in 
support of his claim.  However, while the letter stated that 
the surgery at the VAMC was "not successful" and that the 
veteran had to subsequently seek medical care elsewhere, it 
did not discuss whether the VAMC's treatment of the veteran 
was deficient in any manner.  Accordingly, there is no 
medical evidence of record that the VAMC was careless or 
negligent in any way in its treatment of the veteran.  
Furthermore, there is no medical evidence of record that the 
veteran's DVT of the right leg, and any other related 
conditions, were caused by an event that was not reasonably 
foreseeable.

The veteran's statements alone are not sufficient to prove 
that his DVT of the right leg, and any other related 
conditions, were the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault nor are they sufficient to prove that they were 
caused by an event that was not reasonably foreseeable.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his DVT of the right 
leg, and any other related conditions, were the result of 
VAMC carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or that they were 
caused by an event that was not reasonably foreseeable.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
medical evidence of record that the veteran's DVT of the 
right leg, and any other related conditions, were the result 
of VAMC carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault or that they were 
caused by an event that was not reasonably foreseeable.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for DVT of the right leg and any other 
related conditions, to include a left eye condition, are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that any currently diagnosed DVT of the 
right leg, and any other related conditions, were the result 
of VAMC carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault or that they were 
caused by an event that was not reasonably foreseeable, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for DVT of the right 
leg and any other related conditions, to include a left eye 
condition, due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


